DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, Claims 1-6 in the reply filed on 02/14/2022 is acknowledged.
Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/14/2022.
The restriction is made FINAL. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2014/0106166).
Regarding Claim 1
Regarding Claim 2, Nelson teaches the rod has a void fraction, the measurement of non-filled space or porosity, is less than 4%. (Paragraph 0084). This overlaps the claimed range of 1 to 10 vol%. 
Regarding Claim 3, the claim recites P/A, where P is circumference length and A is cross-sectional area. This yields a ratio that simplifies to 4/diameter and creates a diameter range of 0.8 to 20 mm. Nelson teaches a diameter of 0.1 to 40 millimeters for the rod. (Paragraph 0082). This creates a range that overlaps Expression 1. 
Regarding Claim 5, Nelson teaches the rod can formed by combining 2 to 10 tapes. (Paragraph 0055). 
Regarding Claim 6, Nelson teaches the continuous fiber can be glass or carbon fiber. (Paragraph 0023) 

Claim 4 is rejected under 35 U.S.C. 103 for being unpatentable over Nelson in view of and Hochstetter et al. (US 2019/0084252). 
Regarding Claim 4, Nelson teaches the tape can have a thickness of 0.05 to 1 mm. (Paragraph 0039). This overlaps the claimed range of 0.1 to 1 mm. Nelson does not specifically teach width of the tape.
Hochstetter teaches tape usually haves a width of 400 mm or less and/or 5 to 50 mm. (Paragraph 0221).  This overlaps the claimed range of 3 to 30 mm. Hoschetter teaches this width allows for easier handling/layup of the tape without slitting, which can contaminate the tapes. (Paragraph 0030, 0221).  Thus, it would have been obvious to use tape with the claimed 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781